

116 HR 2119 IH: To amend the Energy Policy Act of 2005 to reauthorize grants for improving the energy efficiency of public buildings, and for other purposes.
U.S. House of Representatives
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2119IN THE HOUSE OF REPRESENTATIVESApril 8, 2019Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Energy Policy Act of 2005 to reauthorize grants for improving the energy efficiency of public buildings, and for other purposes. 
1.Energy efficient public buildingsSection 125(c) of the Energy Policy Act of 2005 (42 U.S.C. 15822(c)) is amended by striking $30,000,000 for each of fiscal years 2006 through 2010 and inserting $100,000,000 for each of fiscal years 2021 through 2025.   